DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/3/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/3/19.  These drawings are objected to.
Figures 2-6 and 8-9 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Figures 5, 6, 8, and 9 are objected to for including cross-sectional views without including the proper hatching to make it clear which elements are solid and which are not. 
Figures 5 and 8 are objected to because they appear to contain frames see 37 CFR 1.84 (g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “steam” in the third clause after reciting “a fluid to be vaporized”; however, the claim fails to set forth any relationship between the steam and this vaporized fluid making it unclear if these are the same or different. For examination purposes, the claim will be treated as the two being the same; clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henninger (US 7325551).
Claim 1: Henninger discloses a hair styling appliance (see Figs 1-2; Col 1, 50-60) comprising: a first arm (33) with a first contact surface (13) and a second arm (3) with a second contact surface (2), the first and second arms being mounted to be articulated with respect to each other via a spring loaded hinged button (4) between an open configuration in which the first and second contact surfaces are spaced apart and a closed configuration in which the first and second contact surfaces are close to each other and able to clamp a strand of hair (see Fig 1). A reservoir (15) mounted to the first arm (33) and adapted to contain a fluid to be vaporized (Col 11-45); a vaporization device (9; Col 6, 34-60) mounted on the first arm and configured to produce steam from the fluid in the reservoir; and a fluid conveyor element (20) secured to the reservoir and configured to convey the fluid contained in the reservoir towards the vaporization device (Col 6, 34-65). The reservoir is mounted such that the reservoir is movable (Col 7, 1-20) between a resting position in which the fluid conveyor element is away from the vaporization device (Col 3, 10-20) and a vaporization position in which the fluid conveyor element is close to the vaporization device (Col 3, 10-20) and the vaporization device is configured to vaporize the fluid conveyed by the fluid conveyor element (Col 3, 20-35) and the appliance further comprises an actuating element (34) configured to move the reservoir from the resting position to the vaporization position when the arms are moved from the open configuration to the closed configuration (Col 7, 60-Col 8, 10) because this is what is meant by “single handed operation”. 
Claim 7: the fluid conveyor element is a wick (Col 6, 50). 
Claim 8: the reservoir is removably positioned on the first arm (Col 6, 10-35). 
Claim 9: the first arm includes a housing (33) in which the reservoir is mounted and a through opening (opening under cover 17) leading to the housing and intended for the passage of the reservoir and a closure element (17) that is movable on the first arm (see Fig 3) between an open position and a closed position with the closed position preventing removal of the reservoir from the housing (Col 6, 10-35). 
Claim 10: at least one return element (27 & 29) is configured to return the reservoir to the resting position. 
Claim 11: at least one of the first and second arms includes a heating/heated plate (Col 5, 35-53). 
Claim 12: the reservoir is removable (see above rejection) and so it has at least two ends or extremities and one is situated on the vaporization device with the other being opposite that end and interacting with the actuating element to allow movement of the reservoir as described above. 
Claim 13: a steam diffusion device (holes 320, Fig 6) is configured to diffuse steam produced by the vaporization device towards the exterior of the appliance. 	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henninger (US 7325551) in view of Fereyre (US 20120272993).
Claim 2: Henninger discloses the actuating element including a button (34) and compression spring (29) and discloses the invention essentially as claimed except for the actuating element also including a cam surface that cooperates with the reservoir. 
Fereyre, however, discloses a hair styling appliance (A) that includes two pivoting arms (1 & 2; see Figs 1-6) and a vaporization device (V) that vaporization a fluid stored therein for styling hair. Fereyre discloses that such devices can have the vaporization actuated by a compression spring and button arrangement (see Fig 6) or by a rotating cam surface (62) in combination with a spring (65, see Fig 7) configured to cooperate with the reservoir/supply of vapor/fluid with the cam surface having a continuously curved progrile and a series of cam surface portions where some portions (64) have a different bend radii than others (section right after 64, Fig 7) such that the cam surface forms an involute of a circle and this arrangement results in the actuating element being mounted such that it is pivotable around a pivoting axis (see cross in Fig 7 and arrow F) as well as a biasing element (65) for biasing the actuating elements toward the different positions. Fereyre teaches these different actuating elements to be art recognized equivalents. Therefore, it would have been an obvious to one having ordinary skill in the art at the time of filing to modify the device of Henninger by providing it with the rotating cam and spring actuating elements disclosed by Fereyre since Fereyre shows that these are equivalent structures known in the art.  Therefore, because these two actuator arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a rotating spring loaded cam actuator for the spring loaded cam actuator of Henninger. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henninger (US 7325551). 
Claim 14: Henninger discloses the actuating element mounted on the first arm and discloses the invention essentially as claimed except for the actuating element mounted on the second arm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Henninger by rearranging the actuator to be present on the second arm instead of the first, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Alternately, or additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Henninger to comprise an actuator on both the first arm and the second arm since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772